Order entered February 2, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01426-CR

                         RICHARD THOMAS ALFANO, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-83426-2015

                                             ORDER
       The Court has before it court reporter Susan Maienschein’s February 1, 2017 request for

additional time to file the reporter’s record in this appeal. We GRANT the request and ORDER

the reporter’s record filed March 3, 2017.


                                                      /s/   LANA MYERS
                                                            JUSTICE